DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s amendment filed 08/15/2022, with respect to the 35 USC 112 rejections set forth in the Non-Final Rejection have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant’s amendment and arguments filed 08/15/2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lafitte et al. (7,092,849). Lafitte discloses determining autonomic dysfunction using ANSindex1 and ANSindex2 as claimed but is silent regarding any particular therapy. However, Yun (as relied on previously) discloses delivering and controlling stimulation applied to the ANS using indicators of ANS activity such as using sympathetic/parasympathetic balance. In other words, it would have bene obvious to modify the stimulation system of Yun to use the ANS classification algorithm as taught and suggested by Lafitte, in order to provide a more precise identification of abnormal activity (col. 2, lines 4-24).




Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The Examiner notes the specification amendment submitted 10/24/2022 is ineffective since it is incorporating the U.S. Application and not the publication for support of essential subject matter in the claims, namely the terms ANSindex1 and ANSindex2. 
Additionally, even if the publication for this application were incorporated, this would not provide support for ANSindex1 and ANSindex2 as U.S. Application 13/917471 is a Continuation of the present application and is also devoid of any definition for ANSindex1 and ANSindex2. As noted in the telephonic interview with Dana Zottola on 10/24/2022, U.S. Patent 7,092,849 (which is listed in the originally filed specification in par. [0002]) includes the subject matter of the omitted appendix 1. Therefore, the Examiner suggests amending any reference to appendix 1 to reference U.S. Patent 7,092,849. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 50-61 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (2010/0286734) in view of Libbus et al. (2008/0091248), further in view of Lafitte et al. (7,092,849).
Regarding Claims 50, 52 and 53, Yun discloses applying electrical stimulation energy to a patient (par. [0021, 0161-0164]) via interfacing electrodes (par. [0177-0178]) to modulate the ANS of a patient. Once the ANS is modulated via the electrical signals, Yun discloses measuring heart rate over a plurality of heartbeats to determine a heart rate variability (HRV). This HRV value is then used to asses a sympathetic/parasympathetic ratio, i.e. a sympathovagal balance (see par. [0181-0182, 0234]). Lastly, Yun discloses electrical stimulation can be adjusted based on  the determine sympathetic/parasympathetic ratio in order to obtain a desired ratio value (par. [0022-0023, 0180, 0183]). Yun is silent regarding the use of needles as the electrodes and is silent regarding determining sympathovagal balance and autonomic dysfunction using ANS indices as claimed.
However, Libbus discloses modulating the autonomic nervous system (ANS) with TENS stimulation using various configurations from wholly external electrodes (Fig. 6, 9) to needle-like electrodes that pierce the skin (Fig. 7, 10). The Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use acupuncture-like needle electrodes on sensitive points on the body to stimulate the ANS, as taught and suggested by Libbus, with the stimulation system of Yun since there are a finite number of identified, predictable solutions, each with a reasonable expectation of success.
Additionally, Lafitte discloses a method of quantifying sympathovagal balance to determine a state of a system (col. 8, line 60-col. 9, line 65), namely the state of the ANS in which two ANS indices (ANSindex1 and ANSindex 2, see col. 2, lines 12-49) are calculated and compared, such as by subtracting values from successive biological events (col. 9, line 65-col. 10, line 44; col. 13, lines 1-26). Lafitte indicates this method provides a more precise indication of the state of the ANS (col. 2, lines 5-24). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Yun reference to include determining the state of the ANS using ANSindex1 and ANSindex2, as taught and suggested by Lafitte, for the purpose of providing a more precise indication of the state of the ANS.
In regards to Claim 51, Yun discloses adjusting parameters such as signal amplitude, frequency and duration to affect the autonomic nervous system (ANS) (par. [0158-0159]).
Regarding Claim 54, Yun, Libbus and Lafitte disclose applying an initial stimulus to the ANS of a patient; monitoring changes in the ANS based on the stimulus and applying or adjusting further therapy based on the analysis. Yun further discloses that this testing and adjusting process is an iterative process wherein the first iteration through can be considered a first ANS state; the second iteration through can be considered associated with a second ANS state and so on. In each case, sympathetic values, parasympathetic values and sympathetic/parasympathetic ratios/ANS states are calculated and evaluated to determine a dysfunction state of the patient. Yun clearly sets forth the rationale for repeatedly iterating the disclosed method, e.g. for the purpose of achieving and maintaining a desired sympathetic/parasympathetic balance in a patient (par. [0154, 0180-0184, 0187]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Yun, Libbus and Lafitte combination to include at least a second iteration, as taught and suggested by Yun, for the purpose of achieving and maintaining a desired ANS state such a as particular sympathetic/parasympathetic balance.
In regards to Claims 55 and 57, Yun discloses tracking an increase or decrease from a previously detected sympathovagal balance in order to determine how to effectively modulate therapy to obtain the desired result (par. [0183-0184]).
With regards to Claim 56, Yun discloses monitoring HRV for a first time frame (which includes difference values of heartrate over time) to determine a first sympathetic/parasympathetic ratio which is associated with a first ANS state.
Regarding Claim 58, Yun, Libbus and Lafitte disclose determining instantaneous sympathovagal balances and generating a graph representative of the instantaneous balances (Lafitte: see balance curves 1302, 1304, col. 10, lines 28-44; Fig. 13a, b). Lafitte further discloses these curves define the sympathovagal balance (col. 10, lines 63-67; col. 11, lines 1-31).
In regards to Claim 59, Yun, Libbus and Lafitte disclose determining a plurality of distance sin the trajectories in order to asses autonomic dysfunction (Lafitte: col. 12, lines 35-51).
With regards to Claims 60 and 61, Yun discloses ANS state can be associated with conditions such as sleep apnea (par. [0231]), SIDS (par. [0234]), etc..


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792